DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  In Line 2, the word  --and-- should be added after the comma. In Line 5, the word “and” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 96, 98-103, 106-107, & 109-110 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 96 recites “The instrument of claim 91, further comprising a neuromonitoring electrode attached to the retractor and comprising an electrical cable.” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has the recited features of claim 91 including a light source in the form of an LED adjacent to the inner surface and where at least a portion of the inner surface is configured to illuminate the operative space by dispersing the light transmitted to the inner surface of the retractor by the light source, in addition to a neuromonitoring electrode attached thereto and an electrical cable. Furthermore, the drawings do not depict an embodiment containing the combination of these features and the specification does not recite that the distinct embodiments of the invention and/or the associated performance-enhancing/support features thereof can be interchanged, modified, substituted, or shared between embodiments. Appropriate correction is required.
Claim 98 recites “The instrument of claim 91, further comprising an irrigation tube having an irrigation port.” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has the recited features of claim 91 in addition to an irrigation tube with an irrigation port. The light source/LED and irrigation tube and port appear to be mutually exclusive features since both are shown in separate embodiments in a central portion of an inner surface of a retractor and thus when one of them is provided, it would be unclear to one having ordinary skill in the art how the other could also be provided in the same instrument. Furthermore, the drawings do not depict an embodiment containing the combination of these features and the specification does not recite that the distinct embodiments of the invention and/or the associated performance-enhancing/support features thereof can be interchanged, modified, substituted, or shared between embodiments. Appropriate correction is required.
Claim 99 recites “The instrument of claim 91, further comprising a suction tube having a suction port.” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has the recited features of claim 91 in addition to a suction tube with a suction port. The light source/LED and suction tube and port appear to be mutually exclusive features since both are shown in separate embodiments in a central portion of an inner surface of a retractor and thus when one of them is provided, it would be unclear to one having ordinary skill in the art how the other could also be provided in the same instrument. Furthermore, the drawings do not depict an embodiment containing the combination of these features and the specification does not recite that the distinct embodiments of the invention and/or the associated performance-enhancing/support features thereof can be interchanged, modified, substituted, or shared between embodiments. Appropriate correction is required.
Claim 100 recites “The instrument of claim 91, wherein the retractor further comprises at least one through-hole passing from the inner surface to the outer surface.” Claims 101-103 depend from claim 100 and further disclose “further comprising a wing disposed within the through-hole and extending therefrom, wherein the wing is configured to retract soft tissue”, “wherein the wing includes a distal head and a proximal end portion; and wherein the distal head extends from a first end of the retractor and the proximal end portion extends from a second end of the retractor opposite the first end.”, and “wherein an inner rim of the through-hole includes one or more features that provide for angular adjustment and securement of the wing relative to the retractor.” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has the recited features of claim 91 in addition to at least one through-hole comprising a wing disposed therein and passing from the inner surface to the outer surface and one or more features that provide for angular adjustment and securement of the wing relative to the retractor. The light source/LED and wing disposed in a through-hole appear to be mutually exclusive features since both are shown in separate embodiments in a central portion of an inner surface of a retractor and thus when one of them is provided, it would be unclear to one having ordinary skill in the art how the other could also be provided in the same instrument. Furthermore, the drawings do not depict an embodiment containing the combination of these features and the specification does not recite that the distinct embodiments of the invention and/or the associated performance-enhancing/support features thereof can be interchanged, modified, substituted, or shared between embodiments. Appropriate correction is required.
Claim 106 recites “the medical retraction instrument further comprising a support configured to provide support to the retractor from inside the cavity.” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has the recited features of claim 91 in addition to a support configured to provide support to the retractor from inside the cavity. The light source/LED and support appear to be mutually exclusive features since both are shown in separate embodiments in a central portion of an inner surface of a retractor and thus when one of them is provided, it would be unclear to one having ordinary skill in the art how the other could also be provided in the same instrument. Furthermore, the drawings do not depict an embodiment containing the combination of these features and the specification does not recite that the distinct embodiments of the invention and/or the associated performance-enhancing/support features thereof can be interchanged, modified, substituted, or shared between embodiments. Appropriate correction is required.
Claim 109 recites “wherein the retractor further comprises an outer rim and an interior, wherein the outer rim comprises a first mating feature.”. Claim 110 depends from Claim 109 and further discloses “a second component having a second mating feature, wherein the first mating feature of the retractor is connected to the second mating feature.” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has the recited features of claim 91 in addition to a first mating feature on an outer rim, wherein the first mating feature is connected to a second mating feature of a second component. The light source/LED and mating feature on the outer rim appear to be mutually exclusive features since both are shown in separate embodiments in and extending into a central portion of an inner surface of a retractor and thus when one of them is provided, it would be unclear to one having ordinary skill in the art how the other could also be provided in the same instrument. Furthermore, the drawings do not depict an embodiment containing the combination of these features and the specification does not recite that the distinct embodiments of the invention and/or the associated performance-enhancing/support features thereof can be interchanged, modified, substituted, or shared between embodiments. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 91, 93, 95, 106 & 109-110 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grey et al. (US PG Pub No. 2007/0293729). 
Regarding Claims 91 & 95, Grey et al. discloses a medical retraction instrument (Fig. 10, Paragraphs [0045-0046]) comprising: a retractor (blade 102 including attached insert illuminator 90B) comprising an inner surface (90B faces inward toward the tissue), a convex outer surface (surface of blade 102 where 90B is attached is concave and the uppermost portion thereof remains outside of the surgical site during use) and an interior portion (aperture forming cutout at 96B, Fig. 10), a light source (light input/conducting component shown as the cylindrical piece extending upwardly from 90B, not labeled, Fig. 10) adjacent to the inner surface of the retractor and adapted to transmit light to the inner surface of the retractor (See Paragraph [0043] for similar Fig. 8 embodiment which states that “Light enters illuminator 90 via light input component 95, which may be a fiber optic component or a rigid light conducting component at previously discussed.”); and wherein the medical retraction instrument is capable of retracting a patient's skin away from a selected tissue in a working environment and create an operative space (It is well known to one having ordinary skill in the art that retractor blades are for retracting skin and tissue back and away from a surgical site to create an operative space. Retractor 102 is fully and structurally capable of performing the intended use recitations above. Paragraphs [0004 & 0010]), and wherein at least a portion of the inner surface is configured to illuminate the operative space by dispersing the light transmitted to the inner surface of the retractor by the light source.
Grey et al. does not disclose that the light source comprises at least one LED, and a flexible outer portion. However, in a related embodiment shown in Fig. 4, Grey et al. recites that “In this configuration, a short section of fiber optic cable 58 is integrated into blade illuminator waveguide 60 at the output end and has any suitable connector 62 such as an industry standard ACMI connector or any other type of standard or proprietary connector, at the input end. Connector 62 is normally connected to a standard fiber optic light guide cable that conducts light from an external light source.  Since blade insert illumination system 54 is made to minimize light loss, portable LED light sources may be attached directly to connector 62 or via a much shorter fiber optic light guide cable.  Short section of fiber optic cable 58 is flexible and allows considerable latitude in how the connector 62 and light guide cable are oriented.  For example, the connector 62 may be placed toward handle 56H of retractor 56 or it may be placed on either side in order to keep out of the way of the surgeon and any other equipment that may be in use.”
It would have been obvious to one having ordinary skill in the art to modify the light input/conducting component of the insert illuminator of Grey et al. such that it is a flexible optical capable attached with a connector attached to a portable LED light source as taught by Grey et al. as an alternate and effective means for providing illumination to the blade which allows for improved maneuverability in how the connector and light guide cable are oriented. 
Regarding Claim 93, Grey et al. discloses wherein the inner surface further comprises a reflective surface (reflective walls of 96B, Paragraph [0045]) configured to disperse light emitted by the light source.
Regarding Claim 106, Grey et al. discloses wherein the retractor is configured for insertion into a cavity within a patient (It is well known to one having ordinary skill in the art that retractor blades are inserted into a cavity within a patient. Retractor 102 is fully and structurally capable of performing the intended use recitations above. Paragraphs [0004 & 0010]), the medical retraction instrument further comprising a support (upper outwardly extending handle of 102, not labeled, Fig. 10) capable of providing support to the retractor from inside the cavity (The handle portion of 102 is fully and structurally capable of providing support to the retractor from inside the patient by adding a flange like surface which can contact both the operative space and skin and help to keep tension on the tissue.).
Regarding Claim 109, Grey et al. discloses wherein the retractor further comprises an outer rim (peripheral rim forming ledge within 96B, Fig. 10) and an interior (aperture in 96B, Fig. 10), wherein the outer rim comprises a first mating feature (latch 100 is located on the ledge within 96B, Fig. 10, Paragraph [0045]).
Regarding Claim 110, Grey et al. discloses a second component (connection interface 103A, 103B, 103C between retractor 102 and inserter illuminator 90B) having a second mating feature (detents, Paragraph [0045]), wherein the first mating feature of the retractor is connected to the second mating feature (Fig. 10).
Claim 96 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grey et al. (US PG Pub No. 2007/0293729) in view of Vayser et al. (US PG Pub No. 2014/0121467). 
Regarding Claim 96, Grey et al. discloses the claimed invention as stated above in claim 91, except a neuromonitoring electrode attached to the retractor and comprising an electrical cable. 
Vayser et al. discloses a surgical access system comprising an illuminated retractor for retracting soft tissue and providing access to a surgical site (Abstract), and further discloses in Paragraph [0016] that the retractor “may have an electrode coupled to it for neurostimulating tissue adjacent the treatment site.  Thus, while the access device is being inserted into tissue, the electrode may be energized and adjacent nerves can be localized. This ensures that nerves are not inadvertently damaged during insertion of the access device.” One having ordinary skill in the art would recognize that in order for the electrode to be energized, it would include an electrical cable for doing so. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to couple a neurostimulating electrode to the retractor of Grey et al. as taught by Vayser et al. in order to help identify adjacent nerves and prevent nerve damage during insertion of the retractor. 
Claims 97 & 99 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grey et al. (US PG Pub No. 2007/0293729) in view of Myles (US PG Pub No. 2005/0277812).
Regarding Claims 97 & 99, Grey et al. discloses the claimed invention as stated above in claim 91, except a camera and a suction tube having a suction port. 
Myles discloses a minimally invasive retractor system (Figs. 1-11) comprising a retractor (support frame 48, Fig. 8, Paragraph [0030]) with a through hole formed therein (Fig. 8) and a set of blades (11, Figs. 1-2 & designated as 13, 71, 73, 75 in Figs. 6-8) extending from the retractor configured to retract soft tissue, wherein the body portion (13) of the retractor blades has at least one visualization channel (25) running along the blade and is used to house a light source which is integral with the blade itself. Paragraph [0028] states that “The visualization channel might also be used to house a camera or a scope such as an endoscopic instrument of the type used in a specific surgical procedure. In this way, a surgeon who prefers direct visualization by looking down the portal, or the surgeon who prefers indirect visualization with a scope can use the system of the invention. As mentioned in the background discussion, the system of the invention offers superior lighting and visualization when compared to systems presently on the market by incorporation of the light, the scope, or additional utility device integrally into the retractor blade. The integral battery pack also eliminates the need for cords and cannulas from the portal visual site, thereby increasing the area in the visual field. A larger visual field increases the surgeon's ability to identify anatomy and operate with correct surgical orientation.” Paragraph [0029] further states that “...the body portion 13 of the retractor blade may also include an elongate utility channel 31 which extends from the upper extent 19 of the blade substantially along the entire length "1" to the lower extent 21, thereof. In the embodiment of the invention illustrated in FIG. 2, the utility channel 31 terminates in an end opening 33. The utility channel 31 houses a selected utility device which is used during surgery. For example, the channel 31 in FIG. 5 houses a suction device 35. The suction device 35 has an upper end 37 and a lower end 39 which is dispatchable from the end opening 33 in the blade lower extent 21 into the surgical site. Preferably, the suction device 35 has incorporated therein a coiled wire 41 which acts as a spring and which can be controlled by the surgeon through tension on the upper, exposed end 37 to allow a desired placement of the suction device into the surgical site.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the retractor blade of Grey et al. with a utility channel for a camera and a suction device as taught by Myles in order to provide the retractor with an integrated means for direct or indirect visualization and clearing of fluids within the surgical site.
Claim 98 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grey et al. (US PG Pub No. 2007/0293729) in view of Myles (US PG Pub No. 2005/0277812) and Alexander et al. (US PG Pub No. 2013/0006061).
Regarding Claim 98, Grey et al. discloses the claimed invention as stated above in claim 91, except an irrigation tube having an irrigation port. 
Myles discloses a minimally invasive retractor system (Figs. 1-11) comprising a retractor (support frame 48, Fig. 8, Paragraph [0030]) with a through hole formed therein (Fig. 8) and a set of blades (11, Figs. 1-2 & designated as 13, 71, 73, 75 in Figs. 6-8) extending from the retractor configured to retract soft tissue, wherein the body portion (13) of the retractor blades has a utility channel (31) running along the blade and is used to house a selected utility device which is used during surgery. Paragraph [0029] states that “...the body portion 13 of the retractor blade may also include an elongate utility channel 31 which extends from the upper extent 19 of the blade substantially along the entire length "1" to the lower extent 21, thereof. In the embodiment of the invention illustrated in FIG. 2, the utility channel 31 terminates in an end opening 33. The utility channel 31 houses a selected utility device which is used during surgery. For example, the channel 31 in FIG. 5 houses a suction device 35. The suction device 35 has an upper end 37 and a lower end 39 which is dispatchable from the end opening 33 in the blade lower extent 21 into the surgical site. Preferably, the suction device 35 has incorporated therein a coiled wire 41 which acts as a spring and which can be controlled by the surgeon through tension on the upper, exposed end 37 to allow a desired placement of the suction device into the surgical site.”
Alexander et al. discloses various embodiments of retractors comprising blades configured to retract tissue within a surgical site, and Paragraph [0083] discloses that the blades may include one or more of the following optional features such as an irrigation feature, a suction feature, a lighting feature or ultrasonic or other vibration features.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the retractor blade of Grey et al. with a utility channel as taught by Myles for an irrigation device as taught by Alexander et al. in order to provide the retractor with an integrated means for flushing the surgical site during use.
 
Response to Arguments
Applicant’s amendments, filed 02/14/21, have overcome the objection to the specification.
Applicant’s amendments, filed 02/14/21, have overcome the objections to claims 93-94, 96-99, 105, &108-110.
In regards to Applicant’s arguments on the double patenting rejection, filed 02/14/21, with respect to Applicant’s contention that “Amended claim 91 recites a camera”: The Applicant’s argument is moot because claim 91 does not recite a camera. (Dependent claim 97 recites a camera.) The double patenting rejection has been withdrawn since US Patent No. 10,695,093 does not recite “wherein the light source comprises at least one LED, and wherein at least a portion of the inner surface is configured to illuminate the operative space by dispersing the light transmitted to the inner surface of the retractor by the light source”.  
In regards to Applicant’s arguments, filed 02/14/21, with respect to all claims rejected under 35 USC 103(a): The arguments as presented by the Applicant have been fully considered but are moot in view of the new grounds of rejection based on the newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775